266 F.2d 529
John E. SUTTON, Appellant,v.UNITED STATES of America, Appellee.
No. 17628.
United States Court of Appeals Fifth Circuit.
May 22, 1959.

John E. Sutton, in pro. per.
Dan Kennerly, Asst. U.S. Atty., William B. Butler, U.S. Atty., Houston, Tex., for appellee.
Before RIVES, CAMERON and JONES, Circuit Judges.
PER CURIAM.


1
The appellant unsuccessfully sought to have the district court set aside, under 28 U.S.C.A. 2255, the sentence imposed after he was convicted on two counts of an indictment charging violation of the acts relating to marihuana.  One of the counts on which he was convicted charged participation in a conspiracy and the other alleged the commission of a substantive offense.


2
It is claimed by the appellant that the imposition of consecutive sentences on substantive and conspiracy counts is double punishment in violation of the Fifth Amendment.  The law is otherwise.  Pereira v. United States, 347 U.S. 1, 74 S. Ct. 358, 98 L. Ed. 435.


3
The claim is also made that the sentence of ten years on the conviction on the substantive charge 'consecutive with' the sentence on the conspiracy charge is ambiguous and that the language used indicates that concurrent sentences were or may have been intended.  Reliance is placed on Bledsoe v. Johnston, D.C.N.D.Cal.1944, 58 F. Supp. 129.  This case does not sustain the appellant's contention.  See United States v. Daugherty, 269 U.S. 360, 46 S. Ct. 156, 70 L. Ed. 309.

A correct judgment was entered.  It is

4
Affirmed.